Citation Nr: 0809280	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-118 40A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for pancreatitis to include 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefit 
sought on appeal.    


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any pancreatitis was present in service; that any current 
pancreatitis is related to service; or that any pancreatitis 
was caused or aggravated by a service-connected disorder.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for pancreatitis are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
proper VCAA notice requires that VA inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  Also, VA must inform the veteran 
as to what portion of the information and evidence VA will 
seek to provide, and what portion of such the claimant is 
expected to provide.  Proper notification also requires that 
VA invite the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by letters sent to the 
veteran in July and August 2002, May 2005, June 2006, and 
January 2007, which fully addressed all required elements of 
notice.  The information contained in these letters informed 
the veteran of what evidence was required to substantiate a 
claim for service connection.  The veteran was also notified 
of his and VA's respective duties for obtaining evidence, and 
he was asked to submit evidence and/or information in his 
possession to the AOJ.  

At least some of the notice letters were sent before the 
initial AOJ decision in this matter, thus the Board finds 
that there was no prejudicial error to the veteran regarding 
the timing of notice.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statements 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claim 
throughout the appeal in the statement of the case and 
supplemental statements of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records, 
reports of VA examinations, and VA and private medical 
records of treatment.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examinations 
were provided in connection with the claim. 

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

The veteran claims entitlement to service connection for 
pancreatitis, claiming that his service-connected diabetes 
mellitus caused this disorder.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303(a) (2007).  To establish service connection, there must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability shown to be proximately due to, or the 
result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists, and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Court has held that when aggravation of a veteran's non-
service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.  That is, if a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended during the 
pendency of this appeal, effective from October 10, 2006.  
The new provisions require that service connection not be 
awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  VA has indicated that the purpose of the regulatory 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, VA also made clear 
in the comments to the new regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  

This had not been VA's practice before, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given the substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 in effect before the change because that 
version is more favorable to the claimant.  It is more 
favorable because it does not require the establishment of a 
baseline before an award of service connection may be made.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records contain no indication of any 
symptoms in service referable to pancreatitis.  At the time 
of his December 1970 separation examination, the veteran made 
no referable complaints, and on examination the clinical 
evaluation was normal for the abdomen and the endocrine 
system.  

Post-service medical records consist of VA and private 
medical records dated from 1988 through July 2007, including 
the reports of pertinent VA examinations in November 2002 and 
July 2007.    

In a July 1988 statement, David W. Avery, M.D., noted that 
the veteran was undergoing further evaluation of his 
problems, and that the veteran had hypoglycemia (low blood 
sugar).  The veteran was receiving medication for this and 
was to undergo more testing to determine the full extent of 
the problem.  

VA treatment records include a June 1997 note showing that 
the veteran was being followed for hypertension and 
hyperlipidemia; and that recent lipids findings from April 
1997 were as follows: cholesterol 200; triglycerides 516; and 
glucose 152.  The assessment at that time was (1) 
hypertension, (2) hyperlipidemia, and (3) hyperglycemia.

The first diagnosis of pancreatitis is shown in private 
medical records dated in July 1999.  These show that the 
veteran was admitted to the emergency department of St. 
Joseph's Hospital of Parkersburg, West Virginia, in early 
July 1999.  He was admitted with severe protracted abdominal 
pain after eating, and had been having recurrent problems 
with greasy and spicy foods.  In the emergency department, 
testing showed that the veteran's amylase and lipase were 
very high with blood sugar of 396.  He was admitted to the 
hospital for evaluation for acute cholecystitis (inflammation 
of the gallbladder) and for possible surgical treatment. 

An associated examination report contains an impression of 
(1) acute pancreatitis, (2) acute cholecystitis, and (3) 
glucose intolerance.

During the July 1999 hospitalization the veteran underwent 
laparoscopic cholecystectomy (surgical removal of the gall 
bladder) with open biopsy of the liver and intraoperative 
cholangiogram and lysis of abdominal adhesions.  A computed 
tomography scan of the abdomen showed edema and fullness in 
the pancreatic head consistent with focal pancreatitis.  The 
hospital discharge summary report contains a discharge 
diagnosis of (1) acute pancreatitis, (2) acute cholecystitis, 
(3) hypertension, and (4) history of fatty liver and 
abdominal adhesions. 

Later, in a July 1999 letter, Marc L. Costa, M.D., stated 
that the veteran had had acute gallstone pancreatitis, 
chronic cholecystitis, and fatty liver.  A later July 1999 
private treatment note shows that the veteran presented with 
blood sugars that were still running high.  The note contains 
an assessment of (1) diabetes, non-insulin dependent, (2) 
hypertension, and (3) status post cholecystectomy.

An October 2000 private hospital report shows that the 
veteran presented to the emergency room of Camden Clark 
Memorial Hospital of Parkersburg, West Virginia, in October 
2000.  The veteran presented with pain in the right lower 
quadrant.  He had two episodes of nausea and vomiting.  He 
continued to have pain after receiving pain medication in the 
emergency room and was then admitted.  

An associated examination report contains an impression of 
(1) abdominal pain in the right lower quadrant, rule out 
possible appendicitis, (2) acute pancreatitis, (3) 
hyperglycemia, most likely new onset type II diabetes 
mellitus, (4) hypertension, and (5) diverticular disease.  

During the October 2000 hospitalization the veteran underwent 
esophagogastroduo-denoscopy, laboratory testing, and computed 
tomography of the abdomen and pelvis.  At discharge, the 
report contains a diagnosis of (1) acute pancreatitis, (2) 
type II diabetes mellitus, new onset, (3) hyperplastic 
gastric polyp, (4) hypertension, and (5) diverticular 
disease.   

Private treatment notes show that in November 2000, the 
veteran was seen for follow up of his recent hospitalization 
with acute pancreatitis.  He reported he was doing much 
better since being discharged from the hospital.  After 
examination, the note contains an assessment of acute 
pancreatitis, resolved.  A treatment note in February 2001 
shows that the veteran did not report any complaints 
referable to pancreatitis; and the assessment did not contain 
any reference to the pancreas.  There are no subsequent 
treatment records showing a diagnosis of pancreatitis, acute 
or otherwise.

The report of a November 2002 VA examination shows that the 
veteran reported that he was diagnosed with diabetes mellitus 
about five years before, in 1997.  After examination, the 
report includes an impression of diabetes mellitus type II.  
Without diagnosing pancreatitis, the examiner addressed the 
etiology of the veteran's diabetes mellitus, and the question 
of whether the veteran's pancreatitis caused his diabetes.  
The examiner did not provide an opinion with respect to the 
etiology of the claimed pancreatitis.

The report of a July 2007 VA examination shows that the 
examiner reviewed and discussed the veteran's medical history 
on file but did not physically examine the veteran.  The 
examiner discussed the history of treatment from July 1999 to 
October 2000; and concluded with an opinion regarding the 
etiology of the claimed pancreatitis.  

The examiner discussed the veteran's July 1999 
hospitalization for an admitting diagnosis of acute 
pancreatitis, acute cholecystitis, and glucose intolerance.  
The examiner noted that test results during that 
hospitalization included: glucose 396; amylase 678, and 
lipase 2726.  A surgical consult concluded with a diagnosis 
of  "gallstone pancreatitis."  The examiner noted that the 
veteran was discharged in July 1999 with sliding scale 
insulin.

The examiner discussed the veteran's October 2000 
hospitalization for diagnosed acute pancreatitis and 
hyperglycemia, and most likely new onset of diabetes.  The 
examiner noted that the veteran was not taking any 
medications at the time of his October 2000 admission, and 
there was no mention of the previously provided sliding scale 
insulin.  The examiner noted hat during the October 2000  
hospitalization, testing showed findings of: glucose 295; 
amylase 92, and lipase 454.  

The examiner noted test findings recorded from November 1995, 
April 1996, April 1997, and June 1997, for cholesterol (223, 
184, 200, 163, respectively) and triglyceride (979, 437, 516, 
and 270, respectively.  He also noted findings for glucose of 
152 in April 1997; and of 100 in June 1997.

In the conclusion of the July 2007 VA examination report, the 
examiner gave the medical opinion that acute pancreatitis was 
not caused by or aggravated by the veteran's service-
connected diabetes or service.  The examiner based that 
opinion on a number of factors.  He noted that the risk 
factors for acute pancreatitis were gallstones, alcohol, drug 
induced, hypertriglyceridemia, and trauma.  The examiner 
opined that the veteran had a clearly diagnosed, poorly 
controlled hypertriglyceridemia; and that the elevated 
triglycerides and chronic cholecystitis were the causes of 
the episode of acute pancreatitis.  Once the gallbladder was 
removed, the veteran had a second episode due to the 
triglycerides.  Finally, the examiner noted he could find no 
published indications that acute pancreatitis can be caused 
by diabetes.

In summary, there is no evidence of any medical problem 
referable to pancreatitis during service, or for years after 
separation from service in 1972.  In fact, the condition is 
not shown until July 1999 (however, there is evidence of 
hyperlipidemia two years earlier, which the examiner in July 
2007 associated with pancreatitis).   [Hyperlipemia 
(hyperlipidemia), may be defined as elevated concentrations 
of any or all of the lipids of the plasma, such as 
hypertriglyceridemia.  See Dorland's Illustrated Medical 
Dictionary 883 (30th ed. 2003).]  

Regardless of whether pancreatitis was first shown in 1999 or 
two years earlier in 1997, both possible dates of initial 
pathology are many years after service ended in March 1972.  
Post-service medical records showing no indication of 
reported complaints or treatment for a claimed condition 
until many years after service are probative evidence against 
a nexus with service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Further, there is no other medical evidence on file to link 
the veteran's claimed pancreatitis to service, or to his 
service-connected diabetes mellitus.  As discussed above, the 
only medical opinion addressing the current claim is not in 
favor of the veteran's assertion that he has pancreatitis 
that was caused by his service-connected diabetes mellitus.  
The July 2007 VA examiner opined that the veteran's acute 
pancreatitis was not caused by or aggravated by the veteran's 
service-connected diabetes or by service.  That examiner 
opined that the veteran's poorly controlled 
hypertriglyceridemia, with the associated elevated 
triglycerides, and the veteran's chronic cholecystitis were 
the causes of the episode of acute pancreatitis.  There are 
no countervailing opinions of record.  

Lastly, the July 2007 VA examiner noted he could find no 
published indications that acute pancreatitis can be caused 
by diabetes.  He recited known risk factors which did not 
include diabetes, but did include hypertriglyceridemia.  The 
risk factors he cited are consistent with risk factors noted 
for pancreatitis in Dorland's Illustrated Medical Dictionary 
at 1355 (Pancreatitis...most often caused by alcoholism or 
biliary tract disease; and less often may be associated with 
hyperlipemia (hyperlipidemia), hyperparathyroidism, abdominal 
trauma, vasculitis, or uremia).  

The Board finds no medical evidence on file that would 
suggest a etiological relationship between the veteran's 
diabetes mellitus and his pancreatitis.   To the extent there 
appeared to be a contemporaneous onset of pancreatitis and 
diabetes mellitus, the Board finds no medical evidence 
showing diabetes mellitus caused the pancreatitis.

Based on the foregoing, the Board concludes that the claim 
for service connection for pancreatitis must be denied.  
After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the current claim on 
appeal.  
 
In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  
38 C.F.R. § 3.102 (2007).  The Board concludes that the 
claimed pancreatitis was not incurred in or aggravated by 
service, nor is it proximately due to any service-connected 
disability - to include by way of aggravation.  As the 
preponderance of the evidence is against the claim for 
service connection for pancreatitis, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran has testified as to his belief that his 
claimed pancreatitis is related to service, to include by way 
of being caused by a service-connected disability, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).




ORDER

Entitlement to service connection for pancreatitis, is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


